      Case 1:20-cv-10833-JGK Document 19 Filed 03/19/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL D. COHEN,

                      Petitioner,
                                             1:20-CV-10833 (JGK)
            -against-
                                                     ORDER
UNITED STATES OF AMERICA;
MICHAEL CARVAJAL, Director of
the Federal Bureau of Prisons,

                      Respondents.

JOHN G. KOELTL, United States District Judge:

     The Court has received inquiries (ECF Nos. 17, 18) seeking

access to documents filed in this case.       Access was initially

restricted because of a request to seal the petitioner’s

personal cell phone number and email address. See ECF No. 2.

Those items are easily redacted from the Petition (ECF. No. 1).

Therefore, the Clerk’s Office is directed to redact the last two

lines of the Petition containing the petitioner’s personal cell

phone number and email address, file the unredacted copy of the

Petition under seal and file the redacted copy on the public

docket redacting only the final two lines of the document with

the personal cell phone number and email address.

     Any remaining items in docket were inadvertently restricted

as a result of the initial request.      There does not appear to be

any request to restrict access to the remaining documents which

primarily contain the Government’s response to the Petition and
      Case 1:20-cv-10833-JGK Document 19 Filed 03/19/21 Page 2 of 2



supporting documents.    Indeed, in its most recent letter (ECF.

No. 16), the Government advises that the parties in the case do

not request that access to the documents in the case be

restricted.   Therefore, the Clerk’s Office is directed to lift

any restriction on access to the documents filed in this case

except for the two redacted lines in ECF No. 1.

SO ORDERED.

March 19, 2021
New York, New York
                                    /s/ John G. Koeltl
                                       JOHN G. KOELTL
                                United States District Judge




                                   2
